Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to applicant's Arguments/Remarks filed 08/12/2021. Claims 1-14 and are pending. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-6 and 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-6 and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “…receiving transmissions representing a throughput of the first signal according to the plurality of operational modes and a throughout of the second signal according to the plurality of operational modes; and selecting as the active antenna operation mode an antenna operation mode having a greatest combined throughput of the first signal and of the second signal” (emphasis added). Applicant cited paragraphs 0221-0224 and 0356-0360 of specification as support to newly amended limitation of "…“…receiving transmissions representing a throughput of the first signal according to the plurality of operational modes and a throughout of the second signal according to the plurality of 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "…the first carrier and the second carrier" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 4-6 and 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banerjea et al (U.S. Patent Pub. # US 2013/0072135 A1) in view of  Asplund et al (U.S. Patent Pub. # US 2013/0170572 A1).
Regarding claim 1, Banerjea et al discloses radio communication device (figures 1-2, a mobile communications device ) comprising: a transceiver configured to transmit data on the first carrier and the second carrier (figures 2, chip 210; paragraphs 0025-0026 and 0034); an operation mode determination circuit (figure 2, a coexistence arbiter logic 230) configured to select an active antenna operation mode (paragraphs 0006, 0024-0025 and 0032, “…a coexistence arbiter logic configured to select the first transceiver or the second transceiver for connection to the antenna, based, at least in part, on an operating mode of the first transceiver and the second transceiver.”); and an antenna controller (figure 2,  antenna switching 240) configured to control an antenna to operate in the selected active antenna operation mode, wherein the first carrier is a first radiofrequency band; wherein the second carrier is a second radiofrequency band, 
 Banerjea et al does not explicitly disclose wherein the antenna operation mode is an antenna beam radiation direction or an antenna beam radiation width;  receiving transmissions representing a throughput of the first signal according to the plurality of operational modes and a throughout of the second signal according to the plurality of operational modes; and selecting as the active antenna operation mode an antenna operation mode having a greatest combined throughput of the first signal and of the second signal.  
Asplund et al discloses an antenna operation mode is an antenna beam radiation direction or an antenna beam radiation width (figure 1C, antennas 12;  paragraph 0021); receiving transmissions representing a throughput of the first signal according to a plurality of operational modes and a throughout of the second signal according to the plurality of operational modes; and selecting as the active antenna operation mode an antenna operation mode having a greatest combined throughput of the first signal and of the second signal (paragraph 0023).
Therefore, it would have been obvious to one ordinary skill in the art at the time invention was made to incorporate an antenna beam radiation direction in transceiver of 

Regarding claim 4, Banerjea et al in view of Asplund et al discloses the apparatus of claim 1. Banerjea et al  discloses the operation mode determination circuit configured to select an active antenna operation mode for a first antenna based on information of the a carrier (paragraphs 0020-0022, 0025, 0027 and 0032 ); the operation mode determination circuit configured to select an active antenna operation mode for a second antenna based on information of a second carrier(paragraphs 0020-0022, 0025, 0027 and 0032); the controller configured to control the first antenna to operate in the selected first active antenna operation mode (paragraphs 0025 and 0032); and 3the controller configured to control the second antenna to operate in the determined selected second active antenna operation mode(paragraphs 0025 and 0032).  

Regarding claim 5, Banerjea et al in view of Asplund et al discloses the apparatus of claim 1. Banerjea et al  discloses the operation mode determination circuit configured to select a first active antenna operation mode for a first antenna based on information of a first carrier (paragraphs 0020-0022, 0025 and 0032); the operation mode determination circuit configured to determine select a second active antenna operation mode for a second antenna based on the selected first active antenna operation mode (paragraphs 0020-0022, 0025 and 0032); the controller configured to control the first antenna to operate in the determined selected first active antenna 

Regarding claim 6, Banerjea et al in view of Asplund et al discloses the apparatus of claim 1. Banerjea et al discloses the operation mode determination circuit configured to determine one of the information of the first carrier and the information of the second carrier as a carrier for operation mode selection (paragraphs 0016, 0023 and 0032); and the operation mode determination circuit configured to select the active antenna operation mode based on the information of the selected carrier for operation mode selection (paragraphs 0016, 0023 and 0032).  

Regarding claim 12, Banerjea et al in view of Asplund et al discloses the apparatus of claim 1.Banerjea et al  discloses wherein the operation mode determination circuit is configured to select a first operation mode for the first carrier (figure 5, step 510) and a second operation mode for the second carrier (figure 5, step 520); wherein the controller is configured to control the antenna to operate in the first operation mode for the first carrier and to control the antenna to operate in the second operation mode for the second carrier (figure 5, step 540); wherein the first operation mode and the second operation mode are different (paragraphs 0015, 0024-0026 and 0032, BT/WLAN and LTE).  



Regarding claim 14, Banerjea et al in view of Asplund et al discloses the apparatus of claim 13.Banerjea et al discloses wherein a frequency range for the first radiofrequency band and a frequency range for the second radiofrequency band do not overlap (paragraph 0016). 7  

7.	Claims 7, 10 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banerjea et al (U.S. Patent Pub. # US 2013/0072135 A1).
Regarding claim 7,  Banerjea et al discloses a method for controlling a radio communication device (figures 1-2, a mobile communications device ), the method comprising: selecting an active antenna operation mode based on information of a first carrier and information of a second carrier (figure 5, steps 510-530; paragraphs 0024 and 0032, “…selecting one of the first and second transceivers for connection to the 



          Regarding claim 11, and as applied to the claim 7 above, claim 11 is similar in scope to the claim 5 except in “method" form and thus the rejection to claim 5 hereinabove is also applicable to claim 11.
 
8.	Claims 2, 3, 8 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banerjea et al (U.S. Patent Pub. # US 2013/0072135 A1) in view of  Asplund et al (U.S. Patent Pub. # US 2013/0170572 A1) further in view of Abuan et al (U.S. Patent Pub. # US 2013/0222515 A1).
Regarding claim 2, Banerjea et al in view of Asplund et al discloses the apparatus of claim 1.  Banerjea et al in view of Asplund et al does not discloses wherein the information of the first carrier comprises at least one of an indicator indicating a communication quality using the first carrier, an indicator indicating a throughput using the first carrier, a Channel Quality Indicator of the first carrier, a signal-to-noise ratio of the first carrier, a number of retransmission on the first carrier, a bandwidth of the first carrier, a received signal strength indication of the first carrier, a received signal code power of the first carrier, and a block error rate of the first carrier; and wherein the information of the second carrier comprises at least one of an indicator indicating a communication quality using the second carrier, an indicator indicating 2a throughput using the second carrier, a Channel Quality Indicator of the second carrier, a signal-to-
Abuan et al  discloses (figure 2, items 274 and 276 ) an indicator indicating a communication quality, an indicator indicating a throughput using the first carrier, a Channel Quality Indicator of the first carrier, a signal-to-noise ratio of the first carrier, a number of retransmission on the first carrier, a bandwidth of the first carrier, a received signal strength indication of the first carrier, a received signal code power of the first carrier, and a block error rate of the first carrier; and wherein the information of the second carrier comprises at least one of an indicator indicating a communication quality using the second carrier, an indicator indicating 2a throughput using the second carrier, a Channel Quality Indicator of the second carrier, a signal-to-noise ratio of the second carrier, a number of retransmission on the second carrier, a bandwidth of the second carrier, a received signal strength indication of the second carrier, a received signal code power of the second carrier, and a block error rate of the second carrier (paragraphs 0056-0058 and 0086-0087).  
Therefore, it would have been obvious to one ordinary skill in the art at the time invention was made to incorporate a quality indicator in transceiver of Abuan et al in to the transceiver of Banerjea et al in view of Asplund et al to allow to allow the controller of transceiver to easily select the best antenna for communication.  


Abuan et al discloses the radio communication device further comprising: a control data quality determiner configured to determine a reception quality of control data transmitted by an antenna of the first carrier (paragraphs 0046-0047, 0057-0058); the operation mode determination circuit configured to select the active antenna operation mode based on the first carrier if the reception quality of the control data is below a pre-determined threshold (paragraphs 0061-0065). 
         
	 Regarding claim 8, and as applied to the claim 7 above, claim 8 is similar in scope to the claim 2 except in “method" form and thus the rejection to claim 2 hereinabove is also applicable to claim 8.

          Regarding claim 9, and as applied to the claim 7 above, claim 9 is similar in scope to the claim 3 except in “method" form and thus the rejection to claim 3 hereinabove is also applicable to claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649